DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 2/26/2021. Claims 1-18, 22, and 28-29 are amended. Claims 1-30 are presently pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 4-8, 10-11, 17-18, 20-24, 26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US Patent Application Publication 2005/0222508), hereinafter Moreno, in view of Braujos Lopez et al (US Patent Application Publication 2015/0257668), hereinafter Braujos.
Regarding claims 1, 18, and 29, Moreno teaches a computerized method, system, and programmed routine, using a processor for detecting abnormalities in an electrocardiogram (ECG) signal obtained from a patient (Moreno, Abstract), the system comprising at least one server and at least one processor (Moreno, ¶[0028-29]) configured to execute instructions to receiver the ECG signal sampled at a plurality of time points (Moreno, ¶[0005]; ¶[0012],  parameters are used to classify new data points from ECG signals of unknown conditions, indicating that the incoming ECG signals are sampled at a plurality of time points, ¶[0022], ¶[0024]); generate at least one matrix representative of at least a portion of the ECG signal (Moreno, ¶[0024], ¶[0012]); compute anomaly scores to detect anomalies associated with the ECG signal using the matrix (Moreno, ¶[0022]; ¶[0025]), determine that an anomaly is present based on the anomaly scores (Moreno, ¶[0025]), and generate information to indicate the presence of the anomaly associated with the ECG signal based on the determination that the anomaly is present (Moreno, ¶[0025], output a signal which is a test signal labeled with 
Regarding claims 4-5 and 20-21, Moreno teaches the display of an annotated signal with cardiac syndromes and confidence scores (Moreno, ¶[0025-26]); this display constitutes causing display of the information to indicate the presence of the anomaly, and also constitutes display of a representation of the ECG signal along with the information to indicate the presence of the anomaly. 
Regarding claims 6 and 22, Moreno teaches that computing the anomaly scores comprises applying the at least one matrix to at least one trained neural network to compute the anomaly scores (Moreno, ¶[0012], ¶[0016], classifier may be a neural network that has been trained).  
Regarding claims 7 and 23, Moreno teaches training at least one neural network with a dataset of pre-characterized ECG signals to generate the at least one trained neural network (Moreno, Fig. 1, ¶[0012], ¶[0017], a neural network using labeled training data; the labeled training data is a dataset of pre-characterized ECG signals).  
Regarding claims 8 and 24, Moreno teaches that the at least one trained neural network comprises a first neural network for classification (Moreno, a neural network is used to classify signals, ¶0005], ¶[0016-0017]).  
Regarding claims 10-11 and 26, Moreno teaches determining that at least one additional anomaly is present based on the anomaly scores; and generating information to indicate the presence of the at least one additional anomaly associated with the ECG 
Regarding claims 17 and 28, Moreno teaches that one or more anomaly labels correspond to a normal label (Moreno, ¶[0003], if a segment is normal, it is labeled as such).  

Claims 2-3, 13, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Braujos, further in view of Guttag et al. (US Patent Application Publication 2009/0192394), hereinafter Guttag.
Regarding claim 2, Moreno does not teach denoising and removing a baseline of the ECG signal. Guttag teaches a system for analyzing ECG segments for morphological information, in which a baseline of the ECG signal is removed (Guttag, ¶[0007]). It would have been obvious to one having ordinary skill in the art to denoise and remove a baseline of the ECG signal in order to ensure that anomalies are not misidentified due to signal noise or baseline wander.
Regarding claims 3, 19, and 30, Moreno teaches locating anomalies but Moreno does not give much information about what kinds of anomalies may be detected. Guttag teaches a system for analyzing ECG segments for morphological information. Guttag teaches determining that the anomaly is present may comprise determining that atrial 
Regarding claim 13, Moreno does not specifically teach matrix dimensions. However, Moreno describes performing computer analysis on ECG data (Moreno, ¶[0025]; ¶[0029], analysis may be done on a server including a processor). Guttag teaches a system for analyzing the morphology of ECG data. Moreno does not teach the exact source of ECG data, but Guttag teaches that such analysis may be performed on an ECG signal from a three-lead continuous monitoring system (Guttag, ¶[0039-0039]) that collects data points at a particular frequency (Guttag, ¶[0038-0039]). It would have been obvious to one having ordinary skill in the art, when collecting ECGs from three leads simultaneously for neural network processing, for the neural network to express the ECG signal as a matrix of size m X n with m being a number of leads of a cardiac sensor used to obtain the ECG signal, and n being a number of samples, that is, connecting a series of data points, wherein n is a number of time points of the plurality of time points, because this would collect all data points into a single matrix for analysis.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Braujos, further in view of Martinez et al (“A wavelet-based ECG delineator”, IEEE transactions on biomedical engineering, Vol. 51, No. 4, April 2004, 570-581), previously cited, hereinafter Martinez.
 Regarding claim 12, Moreno teaches identifying an anomaly based on scores, but Moreno does not teach comparing scores to a threshold value. Martinez teaches It would have been obvious to one having ordinary skill in the art to detect anomalies using the same procedure used to detect features in the Martinez reference, and to determine that the anomaly is present based on comparing the anomaly scores to at least one threshold value, because this method can be used to ensure that an anomaly score is high enough to declare that a certain feature represents an anomaly, versus representing noise.

Claims 14, 16, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Braujos, further in view of Geva et al. (US Patent Application Publication 2004/0230105), hereinafter Geva.
Regarding claim 14, Moreno teaches classifying new data points from ECG signals (Moreno, ¶[0012]) to discover anomalies.  Moreno does not expressly teach generating a matrix of size p x n where “p” is a number of cardiac wave types and “n” is a number of ctime points of the plurality of time points. Geva teaches a signal analysis system for ECG analysis (Geva, ¶[0023]) that comprises assigning multiple labels for at least one time point of the plurality of time points (Geva, ¶[0249], assignment of different states to a single data point, with a  different probability value assigned to each one). Geva’s system, therefore, assigns a number of probability values, each representing a cardiac wave type, to each data point. It would have been obvious to one having 
Regarding claims 16 and 27, Moreno teaches classifying new data points from ECG signals (Moreno, ¶[0012]) and analyzing the ECG signal in chunks (Moreno, ¶[0018], ¶[0022]).  Moreno does not expressly teach assigning a label for a potential anomaly to each and every data point. Geva teaches a signal analysis system for ECG analysis (Geva, ¶[0023]) that comprises assigning multiple labels for at least one time point of the plurality of time points (Geva, ¶[0249], assignment of different states to a single data point, with a  different probability value assigned to each one). It would have been obvious to one having ordinary skill in the art to apply Geva’s teachings to the modified Moreno invention and determine whether at least one type of cardiac wave is present at each time point of the plurality of time points, because the nature of the analysis is that there may be doubt as to the correct label for each point, and such a system would preserve the ability to show the different possible labels for the signal as a whole to a clinician, rather than giving a false sense of certainty regarding the diagnosis.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Braujos, further in view of Harris et al. (US Patent Application Publication 2003/0176795), hereinafter Harris.
Regarding claims 9 and 25, Moreno does not teach the use of a second neural network, only a single neural network. Harris teaches an ECG classification system that uses a first and a second neural network (Harris, ¶[0058]). It would have been obvious to one having ordinary skill in the art to use one neural network for classification and a second for delineation (Harris, ¶[0058]) in order to better characterize the signals by adding more information about the morphological features of the beat, derived from the second neural network; this method also helps the system to accurately detect and reject noise artifacts.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of Braujos, further in view of Duggirala et al. (US Patent Application Publication 2004/0147840), hereinafter Duggirala.
Regarding claim 15, the modified Moreno invention does not describe expressing detected anomalies as a vector. Duggirala describes outputting a list of likely diseases based on an analysis (Duggirala, ¶[0068], ¶[0070]) and a list of feature vectors (Duggirala, ¶[0059], ¶[0070]). A computerized list of multiple elements is essentially a vector. Therefore, it would have been obvious to one having ordinary skill in the art to express the detected anomalies as a vector of size q, with q being a number of anomalies to identify, because compiling the anomalies as a list makes them easy to display to the user, or to annotate an ECG trace using time stamps.

Response to Arguments
The rejection under 35 USC 101 is withdrawn in light of the applicant’s arguments and the cited court decisions.
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive with regard to the rejections under 35 USC 103. 
Applicant’s arguments with respect to the rejection of claim(s) 1-30 under 35 USC 103 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for the limitations challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792